MEMORANDUM **
Keith Thomas, a California state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs in violation of the Eighth Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismiss*564al, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and must affirm on any ground supported by the record, Lopez v. Smith, 203 F.3d 1122, 1126 (9th Cir.2000) (en banc).
In his amended complaint, Thomas identified only an isolated occurrence when prison officials failed to provide him with anti-psychotic medications and ignored his complaints of the temperature in his cell. Accordingly, Thomas failed to state a claim that prison officials were deliberately indifferent to his serious medical needs. See McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.1992), overruled, on other grounds, WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir.1997) (en banc); Toussaint v. McCarthy, 801 F.2d 1080, 1111 (9th Cir.1986).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.